Citation Nr: 1040942	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1944 to November 1945 during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision issued by the RO.  

The Veteran presented testimony at a Travel Board Hearing before 
the undersigned Veterans Law Judge sitting at the RO in September 
2010.  A transcript of this hearing has been associated with the 
Veteran's VA claims folder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran currently shown as likely as not to have a bilateral 
sensorineural hearing loss that is due to recurrent excessive 
noise exposure that began in service during World War II.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bilateral sensorineural hearing loss 
is due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.  


II.  Service Connection for Bilateral Hearing Loss 

The Veteran asserts that his hearing loss is the result of his 
exposure to loud noise while serving during World War II.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to the 
period of service.  38 C.F.R. § 3.303(d).  In such instances, a 
grant of service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred during service."  Id.  

Service connection may also be granted for an organic disease of 
the nervous system, such as sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing Loss, 
Under Secretary for Health, October 4, 1995; 38 C.F.R. § 
3.309(a).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385.  

The service treatment records in this case are unavailable and 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Attempts to obtain them were 
unsuccessful.  However, a Separation Qualification Record 
reflects that the Veteran's military occupational specialty (MOS) 
was that of an aerial gunner, armorer gunner and aerial 
photographer.  

The Veteran reports having at least 31 combat missions flying in 
a B-17 bomber.  His job description was described as operating 
"photography equipment from aircraft for the purpose of 
determining the effect of bombing missions nature and location of 
enemy installations troop movements or disposition or compilation 
of maps and photographic mosaics Fires aerial guns in combat."  
(emphasis added).

The Board further recognizes that in the case of any Veteran who 
engaged in combat with the enemy in active service, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall be 
resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

However, it is well to observe that these provisions deal with 
the question of whether a particular disease or injury occurred 
in service; that is, what happened then, and not the question of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required.  In other 
words, the above-cited provisions do not presumptively establish 
service connection for a combat Veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Board recognizes the Veteran's combat status, as indicated on 
his Separation Qualification Record.  Accordingly, 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are for application in this 
case.

The Veteran's records were reviewer by a VA examiner for an 
opinion in December 2009.  The VA examiner concluded that the 
Veteran had significant military-related noise exposure from B-17 
bombers and use of .30 and .50 caliber machine guns.  He opined 
that the Veteran' s hearing loss was as least as likely as not 
related to the significant acoustic trauma acquired through his 
duties in the military.  His rationale was based on, in part, 
private treatment records showing a diagnosis of bilateral 
sensorineural hearing loss and a copy of the Second Bombardment 
Association's January 2008 volume 4, number 1 issue that noted 
"All crew members who flew in B-17 suffer hearing loss."  

Further, the July 2003 buddy statements, in essence, attest to 
the damaging noise levels of B-17 Bombers and firing thousands of 
rounds of ammunition without wearing ear protection while 
assigned to assigned to the 483rd Bomb Group during World War II.  
They reported that the sound level meter reading of 126 dB from 
the B-17 bomber.  (See Written Statements from Dr. AL and Dr. Ap 
received June 2010).

The private treatment records reflect a diagnosis of mild to 
severe sensorineural hearing loss in right ear and mild to 
profound sensorineural hearing loss in the left ear.  The right 
ear was worse than the left ear, which was thought to be due to 
the fact that the right ear was closer to the positioning of the 
gun that he fired.  

To the extent that these competent medical statements are based 
on apparently reliable audiological tests, the Board finds that 
the Veteran as likely as not is suffering from a current hearing 
disability for VA compensation purposes.  

The private audiologist, Dr. S. M. associated the Veteran's 
hearing loss to noise exposure in service.

Combining the credible testimony of the Veteran regarding his 
military noise exposure, his Separation Qualification Record, 
private treatment records showing hearing loss, with VA and 
private medical opinions supporting a nexus, the balance of 
positive and negative evidence is at the very least in relative 
equipoise.   

The Veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative evidence 
(i.e., where the evidence supports the claim or is in relative 
equipoise, the veteran prevails).  38 U.S.C.A. 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for the bilateral hearing loss is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


